180 F.2d 577
Victoria SCHOONMAKER et al., Appellants,v.Dave M. PRICE, Receiver of Great Eastern Oil Company, Inc., Appellee.
No. 12229.
United States Court of Appeals Fifth Circuit.
March 6, 1950.

Appeal from the United States District Court for the Eastern District of Texas.
John C. Walvoord, Jr., Dallas, Tex., for appellants.
Thos. B. Ramey, Tyler, Tex., William R. Niblack, Tyler, Tex., for appellee.
Before HOLMES, McCORD, and WALLER, Circuit Judges.
PER CURIAM.


1
The judgment heretofore entered in this cause is set aside, 177 F.2d 639, and the petition for rehearing is granted. The parties are allowed not to exceed thirty days in which to file further briefs. The briefs need not be printed if they are not over ten pages in length. The appellants' brief shall be filed within fifteen days; the appellee's reply brief within five days after receiving appellee's brief. Further oral argument is not deemed necessary.


2
WALLER, Circuit Judge, dissents.